IN THE SUPREME COURT, STATE OF WYOMING

                                       2016 WY 2

                                                               October Term, A.D. 2015

                                                                    January 6, 2016

STEVEN M. PORVAZNIK,

Appellant
(Defendant),

v.                                                 S-15-0201

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE


[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional “no contest” plea to one count of
aggravated assault and battery. Wyo. Stat. Ann. § 6-2-502(a)(ii). The district court
imposed a sentence of six to nine years. Appellant filed this appeal to challenge the
district court’s February 20, 2015, “Judgment Upon Plea of No Contest” and its June 30,
2015, “Sentence.”

[¶2] On November 6, 2015, Appellant’s court-appointed appellate counsel filed a
“Motion to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). On November 9, this Court entered an
“Order Granting Motion for Extension of Time to File Pro Se Brief.” This Court ordered
that, on or before December 28, 2015, Appellant “may file with this Court a pro se brief
specifying the issues he would like this Court to consider in this appeal.” This Court also
provided notice that, after the time for filing a pro se brief expired, this Court would
“make its ruling on counsel’s motion to withdraw and, if appropriate, make a final
decision on this appeal.” This Court notes that Appellant has not filed a pro se brief or
other pleading in the time allotted.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment Upon Plea of No Contest” and “Sentence”
should be affirmed. It is, therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Steven M. Porvaznik, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s February 20, 2015, “Judgment Upon Plea of
No Contest” and its June 30, 2015, “Sentence” be, and the same hereby are, affirmed.

[¶6]   DATED this 6th day of January, 2016.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice